                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In re:                                                           Case No. 18-55741

SARINA MARIE MARSHALL, pro se,                                   Chapter 7
and GUY OKEEFE MARSHALL, JR., pro se,
                                                                 Judge Thomas J. Tucker
                  Debtors.
_________________________________/

                 ORDER REGARDING THE TRUSTEE’S OBJECTION TO
                      THE DEBTORS’ CLAIMED EXEMPTIONS

       This case came before the Court for a hearing on March 13, 2019, on the Chapter 7
Trustee’s objection to the Debtors’ claimed exemptions (Docket # 25, the “Exemption
Objection”). Counsel for the Chapter 7 Trustee appeared at the hearing, as did the Debtor Sarina
Marshall. For the reasons stated by the Court on the record during the hearing,

         IT IS ORDERED that:

1. Of the two Schedule C documents filed by the Debtors on February 4, 2019 (Docket # 33),
   the first such Schedule C (pdf pages 2-4) is deemed to be filed by the Debtor Sarina
   Marshall, and the second such Schedule C (pdf pages 5-7) is deemed to be filed by the
   Debtor Guy Marshall, Jr. This clarification resolves the Trustee’s Exemption Objection with
   respect to the Debtors’ vehicles.

2. The Exemption Objection is sustained with regard to each of the Debtors’ claimed exemption
   in the “Home” under 11 U.S.C. § 522(d)(5), because of the Debtors’ failure to list a dollar
   amount claimed for such exemption.1

3. The Exemption Objection is deemed withdrawn as to exemption claimed by the Debtor
   Sarina Marshall of the “Cash on Hand” of $24.00.

4. The hearing on the unresolved portion of the Exemption Objection2 is continued for a further,
   non-evidentiary hearing, to be held on April 24, 2019 at 9:00 a.m.



         1
        References in this Order to the Debtors’ claimed exemptions are to those contained in the
amended Schedule C filed by each of the Debtors on February 4, 2019 (Docket # 33).
         2
          As discussed during the hearing, the unresolved portion of the Exemption Objection is the
Trustee’s objection to Guy Marshall, Jr.’s claimed exemption in the “Home” under 11 U.S.C.
§ 522(d)(1), on the ground that Guy Marshall, Jr. does not have any ownership interest in that property.
The Debtor Sarina Marshall, at least, disputed that argument at the hearing.



   18-55741-tjt      Doc 60      Filed 03/13/19      Entered 03/13/19 16:10:13           Page 1 of 2
5. The deadline for the Debtors to file any further amended Schedule C(s) is March 27, 2019.

6. The Trustee must file any objection to any such amended Schedule C(s) no later than April
   10, 2019.

Signed on March 13, 2019




                                              2



   18-55741-tjt    Doc 60    Filed 03/13/19    Entered 03/13/19 16:10:13       Page 2 of 2
